UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-1249


CHAN WOONG AN,

                 Plaintiff – Appellant,

          v.

BRANCH BANKING & TRUST COMPANY,

                 Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:09-cv-01366-LMB-TCB)


Submitted:   May 20, 2010                     Decided:   June 9, 2010


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chan Woong An, Appellant Pro Se.      Syed Mohsin Reza, Mary
Catherine Zinsner, TROUTMAN & SANDERS, LLP, McLean, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Chan   Woong   An    appeals      the    district     court’s     order

granting    defendant’s    Fed.    R.       Civ.    P.   12(b)(6)    motion     and

dismissing this action alleging fraud.                   We have reviewed the

record and find no reversible error.               Accordingly, we affirm for

the reasons stated by the district court.                 An v. Branch Banking

& Trust Co., No. 1:09-cv-01366-LMB-TCB (E.D. Va. filed Jan. 29;

entered Feb. 2, 2010).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court    and      argument     would     not   aid   the

decisional process.

                                                                          AFFIRMED




                                        2